Citation Nr: 0609558	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-07 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for muscle damage to the 
right lower extremity, gunshot wound residuals, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
March 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which assigned an increased rating of 30 
percent for the veteran's service-connected muscle damage to 
the right lower extremity, effective July 31, 2002 (date of 
claim).  The veteran appealed, contending that a higher 
rating was warranted; he did not disagree with the effective 
date assigned for the increased rating.

For good cause shown, the veteran's claim has been advanced 
on the docket pursuant to 38 C.F.R. § 20.900(c).

The Board notes that the veteran's representative asserted in 
a March 2006 statement that the most recent VA examination 
raised additional manifestation to the gunshot wound in 
addressing the neurological involvement.  However, the 
representative acknowledged that development on this issue 
was appropriate, but not properly before the Board to 
consider.  Therefore, the issue of neurologic impairment due 
to the gunshot wound of the right lower extremity is referred 
to the RO for appropriate action.

As an additional matter, the Board notes that the veteran 
submitted a timely Notice of Disagreement to a February 2004 
rating decision which assigned an initial 10 rating assigned 
for a right lower extremity scar, associated with gunshot 
wound residuals.  However, he did not perfect his appeal by 
filing a timely Substantive Appeal after a Statement of the 
Case (SOC) was promulgated on this issue in April 2005.  
Therefore, the Board has no jurisdiction to address this 
issue.  See 38 C.F.R. §§ 20.200, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The veteran is in receipt of the maximum schedular rating 
available for his service-connected muscle damage to the 
right lower extremity.


CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in 
excess of 30 percent for the veteran's service-connected 
muscle damage to the right lower extremity, gunshot wound 
residuals, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.68, 4.71a (Diagnostic Codes  
5165 and 5167), 4.73 (Diagnostic Code 5311) (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, for the reasons stated below, the Board 
concludes that the veteran's appeal must be denied as a 
matter of law.

In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the law does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duties to assist 
and notify are not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated ... 
that a benefit could not possibly have been awarded as a 
matter of law.).

Nevertheless, even if the duties to notify and assist were 
applicable, they have been satisfied in this case.  The RO 
sent correspondence to the veteran in December 2002 and July 
2003 which, taken together, informed him of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  Further, he has been provided with 
a copy of the appealed rating decision, the February 2004 
SOC, and the September 2005 Supplemental SOC (SSOC), which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claim.  In pertinent 
part, the SOC included the schedular criteria for evaluating 
the veteran's service-connected muscle damage to the right 
lower extremity, gunshot wound residuals.  Moreover, there is 
no indication of any relevant evidence which has not been 
obtained or requested, the veteran was accorded VA medical 
examinations in January 2003 and August 2005 to evaluate the 
service-connected disability at issue in this appeal, and he 
indicated that he does not want a Board hearing in 
conjunction with this appeal.  Consequently, the Board 
concludes that the duties to notify and assist have been 
satisfied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the 
veteran has emphasized these provisions and his right lower 
extremity pain in contending that a rating in excess of 30 
percent is warranted in this case.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected muscle damage to the right 
lower extremity is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311, which provides evaluations for 
disability of Muscle Group XI.  The function of these muscles 
are as follows: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6).  The muscles involved are the posterior and 
lateral crural muscles, and muscles of the calf, which 
includes the (1) triceps surae (gastrocnemius and soleus), 
(2) tibialis posterior, (3) peroneus longus, (4) peroneus 
brevis, (5) flexor hallucis longus, (6) flexor digitorum 
longus, (7) popliteus, and (8) plantaris.

Under Diagnostic Code 5311, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 20 percent rating, and a severe injury warrants a 30 
percent rating.  Consequently, the veteran is in receipt of 
the maximum schedular rating available for his service-
connected disability.  Thus, while the Board does not dispute 
the veteran's pain and other functional impairment of the 
right lower extremity, there is simply no legal basis upon 
which to assign a schedular rating in excess of 30 percent 
under this Code.

The Board further notes that under the law, the maximum 
rating for loss of use of a foot is 40 percent (38 C.F.R. § 
4.71a, Diagnostic Code 5167), and the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation.  38 C.F.R. §§ 4.68 and 4.71a (Diagnostic Code 
5165).  Here, as indicated in the Introduction, the veteran 
is also in receipt of a separate compensable rating of 10 
percent for a residual scar of the right lower extremity 
associated with the gunshot wound residuals.  As such, he has 
a combined rating of 40 percent for the right lower 
extremity.  38 C.F.R. § 4.25.  In short, it appears that the 
veteran is in receipt of the maximum rating available based 
upon his service-connected impairment of the right lower 
extremity.  

In light of the foregoing, the Board must conclude that 
despite the veteran's complaints of pain, he is not entitled 
to a rating in excess of 30 percent for his service-connected 
muscle damage of the right lower, gunshot wound residuals, as 
he is already in receipt of the maximum rating available 
under the law for his right lower extremity.  Consequently, 
his claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to an increased rating for muscle damage to the 
right lower extremity, gunshot wound residuals, currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


